DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
The filing on 09/17/2021 amended claims 1, 2, 4, 6-9, 12, 15, cancelled the claim 3 and added a new claim 16.  Claims 1, 2, 4-9 and 11-16 are pending and allowed.

Allowance
Claims 1, 2, 4-6 are allowed.
Regarding claim 1, the closest prior art references, US 20190110349 A1, US 20190230764 A1, US 20180113380 A1, US 20180180978 A1, US 20180267395 A1, US 20160143100 A1, US 20140368798 A1, US 20140300655 A1, US 9603210 B1, US 20140313422 A1, US 20130257305 A1, US 20110062889 A1, do not teach “a pulse of a synchronous signal and the pulse of the green light drive signal are synchronous, and the synchronous signal is inputted to a control input end of the second blue light drive circuit, such that the pulse of the second blue light control signal and the pulse of the synchronous signal are synchronous.”  Furthermore there is no teaching, suggestion or motivation in the prior art references to modify the references in such manner that results in the above claimed limitation/s; hence the invention as claimed by claim 3 is not obvious to a person of ordinary skill in the art at the time of the invention.
s 2, 4-6, and 13 depend, directly or indirectly, on claim 1; hence they are also allowed.

Claims 7-9, 11, 12, and 14 are allowed.
Regarding claim 7, the closest prior art references, US 20190110349 A1, US 20190230764 A1, US 20180113380 A1, US 20180180978 A1, US 20180267395 A1, US 20160143100 A1, US 20140368798 A1, US 20140300655 A1, US 9603210 B1, US 20140313422 A1, US 20130257305 A1, US 20110062889 A1, do not teach “the green light drive circuit comprises a synchronous circuit, the synchronous circuit has a first end, a second end, a third end and a fourth end, the first end is input with the green light drive signal, the second end is coupled to the anode of the green light diode, the third end is coupled to the control input end of the second blue light drive circuit, and the fourth end is coupled to a cathode of the second blue light diode.”  Furthermore there is no teaching, suggestion or motivation in the prior art references to modify the references in such manner that results in the above claimed limitation/s; hence the invention as claimed by claim 7 is not obvious to a person of ordinary skill in the art at the time of the invention.
Claims 8, 9, 11, 12 and 14 depend on claim 7; hence they are also allowed.

Regarding claim 15, the closest prior art references, US 20190110349 A1, US 20190230764 A1, US 20180113380 A1, US 20180180978 A1, US 20180267395 A1, US 20160143100 A1, US 20140368798 A1, US 20140300655 A1, US 9603210 B1, US 20140313422 A1, US 20130257305 A1, US 20110062889 A1, do not teach “the green light drive circuit comprises a synchronous circuit, the synchronous circuit is connected in series with 
Claim 16 depends on claim 15; hence it is also allowed.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-LUAN Q LE whose telephone number is (571)270-5362.  The examiner can normally be reached on Monday-Friday; 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton, can be reached on (571) 272 230303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Virginia 22313-1450

Or faxed to:
(571) 273-8300, (for formal communications intended for entry)
		Or:
(571) 273-7490, (for informal or draft communications, please label “PROPOSED” or “DRAFT”)

Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA  22314

/BAO-LUAN Q LE/
Primary Examiner, Art Unit 2882